Citation Nr: 0433613	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for joint instability related to a left knee 
patellectomy.

2.  Entitlement to an increased evaluation in excess of 10 
percent for traumatic arthritis of the left knee (secondary 
to a patellectomy).

3.  Entitlement to an increased evaluation in excess of 10 
percent for a scar of the left knee (residual of a left knee 
patellectomy). 


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran served on active duty from August 1955 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
initially on appeal from a June 2000 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims for an increased evaluation in excess of 10 percent 
for residuals of a left knee patellectomy and a TDIU.  On May 
10, 2001, the case was remanded to the RO for additional 
evidentiary and procedural development.  By rating decision 
of March 2002, the veteran, inter alia, was granted an 
increased rating, from 10 percent to 20 percent, for joint 
instability related to a left knee patellectomy and was also 
granted a TDIU, with an effective date of May 10, 2001 for 
both awards.  The veteran filed a timely appeal of the March 
2002 decision regarding the effective date assigned to his 
TDIU and this issue became merged with the appeal for an 
increased rating for residuals of a left knee patellectomy. 

We note that by rating decision of March 2002, in addition to 
granting the veteran a 20 percent evaluation for joint 
instability related to a left knee patellectomy, the RO 
granted a separate 10 percent rating for traumatic arthritis 
of the left knee as secondary to the patellectomy and a 
separate 10 percent rating for a tender scar which was a 
residual of the patellectomy.  

In a decision dated January 2004, the Board denied the 
veteran's claims for entitlement to an increased evaluation 
in excess of 20 percent for joint instability related to a 
left knee patellectomy; entitlement to an increased 
evaluation in excess of 10 percent for traumatic arthritis of 
the left knee (secondary to a patellectomy); and entitlement 
to an earlier effective date prior to May 10, 2001, for an 
award of a total rating for individual unemployability due to 
service-connected disabilities (TDIU).  The veteran appealed 
the first three claims to the United States Court of Appeals 
for Veterans Claims (Court), and in June 2004, the veteran 
and the Secretary of Veterans Affairs filed a joint motion to 
vacate and remand the veteran's claim, which was granted by 
the Court later that month.

In the January 2004 decision, the Board remanded the 
veteran's claim of entitlement to an increased evaluation in 
excess of 10 percent for a scar of the left knee (residual of 
a left knee patellectomy).

It is pointed out that the veteran's attorney who represented 
him before the Court is no longer accredited to practice 
before VA.  The Board sent the veteran a letter in December 
2003 giving him an opportunity to select another 
representative, but the veteran decided to proceed with his 
appeal without representation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's appeal requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA) 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In its June 
2004 order, the Court noted that the Board referred to a June 
2001 VCAA letter, but stated that the Board failed to explain 
how the document satisfied the VCAA's enhanced notice 
requirements.  While the letter informed the veteran of the 
information and evidence the VA will seek to provide, and the 
information and evidence the veteran was expected to provide, 
the letter did not inform the claimant of the information and 
evidence not of record that was necessary to substantiate the 
claim or request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim pursuant 
to 38 CFR § 3.159(b)(1) (2003).  Therefore, the veteran's 
claim must be remanded so that the RO can send the veteran a 
VCAA letter, which addresses these matters.  

In addition, the veteran should be afforded a VA examination 
which determines the current severity of his disability of 
the left knee.  

It should also be pointed out that VA General Counsel has 
recently held that separate ratings may be assigned for 
limitation of flexion and limitation of extension of the 
knee.  VAOPGCPREC 9-2004.  This should be taken into account 
in the RO's re-adjudication of this issue.  

For that reason, the veteran's case is REMANDED for the 
following actions:

1.  Send the veteran a VCAA letter, which 
explains the relevant portions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159.  Ensure 
that the case is developed in accordance 
with all notice and duty-to-assist 
provisions of VCAA.  The veteran and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claims of an increased evaluation in 
excess of 20 percent for joint instability 
related to a left knee patellectomy; an 
increased evaluation in excess of 10 
percent for traumatic arthritis of the 
left knee (secondary to a patellectomy); 
and an increased evaluation in excess of 
10 percent for a scar of the left knee 
(residual of a left knee patellectomy).  
The veteran should also be informed which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, VA is 
required to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left knee disabilities.  All 
indicated tests or studies should be 
obtained as deemed necessary by the 
examiner.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include 
responses to the medical questions listed 
below regarding the veteran's left knee. 

a.  What is the range of motion of 
the veteran's left knee in terms of 
flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability 
of the left knee, and if he does, 
can such recurrent subluxation or 
lateral instability be described as 
slight, moderate, or severe?  

c.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action should be taken.  

4.  Readjudicate the veteran's claims of 
an increased evaluation in excess of 20 
percent for joint instability related to a 
left knee patellectomy; an increased 
evaluation in excess of 10 percent for 
traumatic arthritis of the left knee 
(secondary to a patellectomy); and an 
increased evaluation in excess of 10 
percent for a scar of the left knee 
(residual of a left knee patellectomy).  
Consider whether separate ratings are 
warranted for limitation of flexion and 
limitation of extension of the left knee 
pursuant to VAOPGCPREC 9-2004.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
Regarding the claim of a scar of the left 
knee, specifically consider the evidence 
in the February 2004 VA examination.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




